DETAILED ACTION
Status of Claims
	Claims 1-8 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (“The influence of fluoride anion on the equilibrium between titanium ions and electrodeposition of titanium in molten fluoride-chloride salt”, Materials Transactions, 55, 8, 2014, 1299-1303) in view of Kimura et al. (JP 05-009763).
Regarding claim 1, Song discloses the electrodeposition of a titanium product (p.1300 = a method for manufacturing a titanium-plated member), the method comprising:
Preparing a titanium plate (p. 1300 = preparing a substrate having an electrically conductive surface);
Immersing the titanium plate into a pre-prepared electrolyte (p.1300 = immersing the substrate in a molten-salt titanium plating solution composition), comprising
Sodium (e.g. NaCl) (abstract = ions of at least one Group I metal selected from the group of lithium and sodium),
Potassium fluoride (p. 1300 = fluoride ions), and
Titanium ions (abstract = titanium ions);

And cleaning the substrate (p.1300).
Song fails to disclose the claimed cleaning using a molten salt and cleaning using water as claimed. 
In the same field of endeavor, Kimura discloses a molten-salt post-electrodeposition process including cleaning with a molten salt solution to remove residue or attached materials (e.g. fluoride, oxide) and there after rinsing with water.  (p. 1).  Kimura discloses that using a molten salt within the cleaning solution provides an easier method of cleaning a post-deposition surface and avoids the use of ultrasonic technique which does not reliably remove the adhered salt on the surface (p. 2, [0001]).  The cleaning solution of Kimura includes for example KF (p. 2, [0004]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a method comprising cleaning with a molten-salt and water because Kimura discloses a post-electrodeposition process that uses a molten-salt and there after water to easily remove the residue on the surface.  Kimura teaches that a metallic material deposited with a salt slightly soluble in water is immersed in another fused salt which dissolves the salt and the dissolved matter is soluble in water, and the salt deposited on the surface of the metallic material is cleaned thereafter by water (p. 1).  
Regarding claim 2, Kimura discloses dipping (= immersing) the substrate in the cleaning solution [0003].
Regarding claim 3, Song discloses wherein the electrolyte contains NaCl-KCl-TiClx (abstract = chloride ions).  
Regarding claim 5, Song discloses varying the titanium concentration (Table 1) and that by varying the concentration of titanium (versus fluoride content) results in changing the grain size of electrodeposition and over-potential (abstract).  Although Song does not explicitly disclose the amount of total cations, one of ordinary skill in the art would have arrived at the claimed titanium ion mol % by routine experimentation since Song teaches that the mol % of titanium influences the electrodeposit grain size and the over-potential.  
Regarding claims 6-8, the claim language is directed towards the use of the titanium-plated member and does not further limit the claimed method.  The titanium deposit of Song in view of Kimura is capable of performing as an insoluble electrode, current collector and/or biomaterial.  There are no additional method steps or materials claimed.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (“The influence of fluoride anion on the equilibrium between titanium ions and electrodeposition of titanium in molten fluoride-chloride salt”, Materials Transactions, 55, 8, 2014, 1299-1303), in view of Kimura et al. (JP 05-009763) and in further view of Ene et al. (“Role of free F- anions in the electrorefining of titanium in molten alkali halide mixtures”, J. Applied Electrochemistry, 25, 1995, 671-676).  
Regarding claim 4, Song discloses the inclusion of fluoride and chloride in the electrolyte (abstract).  Song discloses that the concentration of fluoride is varied versus the titanium concentration (abstract).  Song discloses that the increasing ratio of [F]/[Ti] molar ratios, the grain size of electrodeposition products became smaller, while the over-potential was higher.  Song and Kimura fail to disclose the mol% of chloride therefore in order to practice the .  
Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokumoto et al. (US 4,082,628) in view of Kimura et al. (JP 05-009763).
Regarding claim 1, Tokumoto discloses a method of electrodepositing titanium (abstract = a method for manufacturing a titanium-plated member), the method comprising:
Preparing a cathode electrode (Col. 2 line 17 = preparing a substrate having an electrically conductive surface);
Contacting the surface of the cathode electrode with an electrolyte (Col. 2 lines 23-37 = immersing the substrate in a molten-salt titanium plating solution composition comprising)
Sodium (e.g. NaCl) (abstract = ions of at least one Group I metal selected from the group of lithium and sodium),
Potassium fluoride (Example 1 = fluoride ions), and

Electrodepositing titanium (abstract, D Electrolytic Current, Col. 3 lines 49-55 = forming a titanium plating film on the surface of the substrate by applying electric current to cause the substrate immersed in the molten-salt titanium plating solution composition to serve as a cathode and cause the surface of the substrate to be coated with titanium)
And cleaning the substrate using HCl (Col. 3 lines 62-67).
Tokumoto fails to disclose the claimed cleaning using a molten salt and cleaning using water as claimed. 
In the same field of endeavor, Kimura discloses a molten-salt post-electrodeposition process including cleaning with a molten salt solution to remove residue or attached materials (e.g. fluoride, oxide) and there after rinsing with water.  (p. 1).  Kimura discloses that using a molten salt within the cleaning solution provides an easier method of cleaning a post-deposition surface and avoids the use of ultrasonic technique which does not reliably remove the adhered salt on the surface (p. 2, [0001]).  The cleaning solution of Kimura includes for example KF (p. 2, [0004]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a method comprising cleaning with a molten-salt and water because Kimura discloses a post-electrodeposition process that uses a molten-salt and there after water to easily remove the residue on the surface.  Kimura teaches that a metallic material deposited with a salt slightly soluble in water is immersed in another fused salt which dissolves the salt and the dissolved matter is soluble in water, and the salt deposited on the surface of the metallic material is cleaned thereafter by water (p. 1).  
Regarding claim 2, Kimura discloses dipping (= immersing) the substrate in the cleaning solution [0003].
	Regarding claim 3, Tokumoto discloses wherein the electrolyte contains chloride (abstract, (1) Conditions of Electrodeposition = chloride ions).  
Regarding claim 5, Tokumoto discloses an amount of titanium within the electrolyte and an amount of cations (Electrolyte (molar ratio), Col. 3).  The mol % of titanium lies outside the claimed range, however, adjusting the titanium mol % would have been performed by one of ordinary skill in the art in order to provide a stable electrolyte with the desired solubility and deposition rate.   Further, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 II).  
Regarding claims 6-8, the claim language is directed towards the use of the titanium-plated member and does not further limit the claimed method.  The titanium deposit of Tokumoto in view of Kimura is capable of performing as an insoluble electrode, current collector and/or biomaterial.  There are no additional method steps or materials claimed.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokumoto et al. (US 4,082,628), in view of Kimura et al. (JP 05-009763) and in further view of Norikawa et al. (“Electrodeposition of titanium in a water-soluble KF-KCl molten salt”, Materials Transactions, 58, 3, 2017, 390-394). 
Regarding claim 4, Tokumoto and Kimura disclose the claimed invention as applied above.  Tokumoto provides one example amount of F in the electrolyte (e.g. Example 1, 1.12 weight %).  The combination fails to disclose the claimed fluoride ions. 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a mol% of fluoride ions between 30 and 50 mol % because Norikawa discloses a workable range of KF:KCl is inclusive of 45:55. Norikawa recognizes that the amount of fluoride in the electrolyte effects the morphology of the deposit (p. 390).  Further, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 II).  

Additional references made of record:
WO 2015/099010 - mol % in molten salt plating electrolyte 
JP2001-279486 - molten salt mol %
US 4,235,692 – electrolytic method using fluorides and chlorides

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stefanie S Wittenberg/            Primary Examiner, Art Unit 1795